DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Elements (100B) and (506) are not shown in any of the provided figures.   
	Furthermore, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements (121B) and (123B) as shown in Fig. 18 are not disclosed in the specification.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a heater installation member provided to detachably mount the heater thereon” (Claim 2)
“a first heater installation member” (Claim 4)
“a second heater installation member” (Claim 4)
“a heater installation member provided on the lower portion such that the heater is detachable” (Claim 11)
“a first heater installation member” (Claim 13)
“a second heater installation member” (Claim 13)



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a heater installation member provided to detachably mount the heater thereon” (from Claim 2) is being interpreted as the combination of a first heater installation member that comprises a hole in addition to a second heater installation member. However, the specification merely provides that the second heater installation member is provided to be coupled to the first heater installation member and fails to disclose what the second heater installation member actually is and what structure it comprises or does not comprise. It is consequently unclear what structure is being claimed which warrants a 112(b) rejection for Claim 2 (as presented below). For the purpose of expediting prosecution, “a heater installation member provided to detachably mount the heater thereon” will be interpreted as the combination of a first heater installation member that comprises a hole in addition to any second heater installation member that can be coupled to the first heater installation member
“a first heater installation member” (from Claim 4) is being interpreted as an installation member that comprises a hole
“a second heater installation member” (from Claim 4): The specification merely provides that the second heater installation member is provided to be coupled to the first heater installation member and fails to disclose what the second heater installation member actually is and what structure it comprises or does not comprise. It is consequently unclear what structure is being claimed which warrants a 112(b) rejection for Claim 4 (as presented below). For the purpose of expediting prosecution, “a second heater installation member” will be interpreted as any second heater installation member that can be coupled to the first heater installation member
“a heater installation member provided on the lower partition such that the heater is detachable” (from Claim 11) is being interpreted as the combination of a first heater installation member that comprises a hole in addition to a second heater installation member. However, the specification merely provides that the second heater installation member is provided to be coupled to the first heater installation member and fails to disclose what the second heater installation member actually is and what structure it comprises or does not comprise. It is consequently unclear what structure is being claimed which warrants a 112(b) rejection for Claim 11 (as presented below). For the purpose of expediting prosecution, “a heater installation member provided on the lower partition such that the heater is detachable” will be interpreted as the combination of a first heater installation member that comprises a hole in addition to any second heater installation member that can be coupled to the first heater installation member
“a first heater installation member” (from Claim 13) is being interpreted as an installation member that comprises a hole
“a second heater installation member” (from Claim 13): The specification merely provides that the second heater installation member is provided to be coupled to the first heater installation member and fails to disclose what the second heater installation member actually is and what structure it comprises or does not comprise. It is consequently unclear what structure is being claimed which warrants a 112(b) rejection for Claim 13 (as presented below). For the purpose of expediting prosecution, “a second heater installation member” will be interpreted as any second heater installation member that can be coupled to the first heater installation member

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites the limitation “a heater installation member provided to detachably mount the heater thereon” which has invoked 112(f) (as presented above) and is consequently being interpreted as the combination of a first heater installation member that comprises a hole in addition to a second heater installation member. However, the specification merely provides that the second heater installation member is provided to be coupled to the first heater installation member and fails to disclose what the second heater installation member actually is and what structure it comprises or does not comprise. It is therefore unclear what structure the claimed heater installation member comprises or does not comprise and the metes and bounds of Claim 2 are consequently unclear.
	Claims 3-10 are rejected due to their dependency on Claim 2.
	Claim 4 recites the limitation “a second heater installation member” which has invoked 112(f) (as presented above). However, the specification merely provides that the second heater installation member is provided to be coupled to the first heater installation member and fails to disclose what the second heater installation member actually is and what structure it comprises or does not comprise. It is therefore unclear what structure in being claimed in Claim 4 and the metes and bounds of Claim 4 are consequently unclear.
	Claim 8 recites the limitation “wherein the upper partition further includes a plurality of holes formed to allow heat of the heater to be transferred to an outside” which is considered indefinite because it is unclear if “an outside” is referring to an outside of the upper partition, to an outside of the cavity or to an outside of the appliance as a whole. The metes and bounds of the claim are consequently unclear.
	Claim 9 is rejected due to its dependency on Claim 8.
	Claim 11 recites the limitation “a heater installation member provided on the lower partition such that the heater is detachable” which has invoked 112(f) (as presented above) and is consequently being interpreted as the combination of a first heater installation member that comprises a hole in addition to a second heater installation member. However, the specification merely provides that the second heater installation member is provided to be coupled to the first heater installation member and fails to disclose what the second heater installation member actually is and what structure it comprises or does not comprise. It is therefore unclear what structure the claimed heater installation member comprises or does not comprise. Furthermore, it is unclear from the limitation “such that the heater is detachable” what the heater is detachable from. It is unclear from the context of this limitation if the heater is detachable from the upper partition, from the lower partition, from the cavity or from the cooking appliance as a whole. The metes and bounds of Claim 11 are consequently unclear.
	Claims 12-19 are rejected due to their dependency on Claim 11.
	Claim 13 recites the limitation “a second heater installation member” which has invoked 112(f) (as presented above). However, the specification merely provides that the second heater installation member is provided to be coupled to the first heater installation member and fails to disclose what the second heater installation member actually is and what structure it comprises or does not comprise. It is therefore unclear what structure in being claimed in Claim 4 and the metes and bounds of Claim 4 are consequently unclear.
	Claim 17 recites the limitation “wherein the upper partition further includes a plurality of holes formed to allow heat of the heater to be transferred to an outside” which is considered indefinite because it is unclear if “an outside” is referring to an outside of the upper partition, to an outside of the cavity or to an outside of the appliance as a whole. The metes and bounds of the claim are consequently unclear.
	Claim 18 is rejected due to its dependency on Claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10-14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US 2007/0257020 A1) (hereinafter “Nam”). 
	Regarding Claim 1, Nam teaches of a cooking appliance (Fig. 3) comprising: 
	a cavity (110) (see at least [0037] and Figs. 1, 3); and 
	a partition (partition comprising elements 310, 320, 330, 340 and 400 as shown in Fig. 3) configured to partition the cavity (see at least [0040]-[0044] and Figs. 1-3), wherein the partition includes: 
		an upper partition (400); 
		a lower partition (340); and 
		a heater (330) arranged between the upper partition and the lower partition (see at least [0040]-[0044], [0050] and Figs. 1-3). 

	Regarding Claim 2, to the extent that Claim 2 is understood in light of the 112(b) rejections set forth in this Office Action, Nam also teaches that the partition further includes a heater installation member (combination of elements 320 and 310) provided to detachably mount the heater thereon (see at least [0040]-[0044] and Figs. 1-3). 

	Regarding Claim 3, Nam also teaches that at least one of the upper partition and the lower partition further includes a heater installation member installation hole to install the heater (the lower partition (340) comprises a depressed portion that forms a heater installation member installation hole that the heater (330) is installed within as is shown in Fig. 3) (see at least [0040]-[0044] and Figs. 1-3). 

	Regarding Claim 4, to the extent that Claim 4 is understood in light of the 112(b) rejections set forth in this Office Action, Nam also teaches that the heater installation member includes a first heater installation member (320) and a second heater installation member (310) detachably coupled to the first heater installation member (see at least [0044] and Figs. 1-3).

	Regarding Claim 5, Nam also teaches that the first heater installation member (320) is detachably coupled to the heater installation member installation hole (see at least [0044], Figs. 1-3 and the rejection for Claim 3 above).

	Regarding Claim 7, Nam also teaches that the first heater installation member (320) further includes a second heater installation member installation hole (the hole formed within the outer perimeter of element (320) that heater (330) is disposed within) on which the second heater installation member (310) is detachably installed (see at least [0040]-[0044] and Figs. 1-3).

	Regarding Claim 8, to the extent that Claim 8 is understood in light of the 112(b) rejections set forth in this Office Action, Nam also teaches that the upper partition (400) further includes a plurality of holes (“plurality of meshes or slits”) formed to allow heat of the heater (330) to be transferred to an outside of the upper partition (see at least [0050]-[0051] and Fig. 3).

	Regarding Claim 10, Nam also teaches that the partition further includes a fixing bracket (the perimeter portion of element (310) that connects element (400) to element (340) to form the complete partition as is shown in Fig. 3) provided to couple the upper partition (400) to the lower partition (340) (see at least [0040]-[0044], [0050]-[0051] and Figs. 1-3). 

	Regarding Claim 11, to the extent that Claim 11 is understood in light of the 112(b) rejections set forth in this Office Action, Nam teaches of a cooking appliance comprising: 
	a cavity (110) (see at least [0037] and Figs. 1, 3);
	a heater (330) arranged in the cavity (see at least [0040]-[0044] and Figs. 1-3); and 
	a partition (partition comprising elements 310, 320, 340 and 400 as shown in Fig. 3) configured to partition the cavity (see at least [0040]-[0044] and Figs. 1-3), wherein the partition includes: 
		an upper partition (400);  
		a lower partition (340) coupled to the upper partition (via the perimeter portion of element (310) as is shown in Fig. 3) to form a space in which the heater (330) is accommodated (see at least [0040]-[0044], [0050]-[0051] and Figs. 1-3); and 
		a heater installation member (combination of elements 320 and 310) provided on the lower partition (340) (as is shown in Figs. 1-3) such that the heater is detachable from the appliance (see at least [0040]-[0045] and Figs. 1-3).

	Regarding Claim 12, Nam also teaches that the lower partition further includes a heater installation member installation hole to install the heater (the lower partition (340) comprises a depressed portion that forms a heater installation member installation hole that the heater (330) is installed within as is shown in Fig. 3) (see at least [0040]-[0044] and Figs. 1-3). 

	Regarding Claim 13, to the extent that Claim 13 is understood in light of the 112(b) rejections set forth in this Office Action, Nam also teaches that the heater installation member includes a first heater installation member (320) and a second heater installation member (310) detachably coupled to the first heater installation member (see at least [0044] and Figs. 1-3).

	Regarding Claim 14, Nam also teaches that the first heater installation member (320) is detachably coupled to the heater installation member installation hole (see at least [0044], Figs. 1-3 and the rejection for Claim 12 above).

	Regarding Claim 16, Nam also teaches that the first heater installation member (320) further includes a second heater installation member installation hole (the hole formed within the outer perimeter of element (320) that heater (330) is disposed within) on which the second heater installation member (310) is detachably installed (see at least [0040]-[0044] and Figs. 1-3).

	Regarding Claim 17, to the extent that Claim 17 is understood in light of the 112(b) rejections set forth in this Office Action, Nam also teaches that the upper partition (400) further includes a plurality of holes (“plurality of meshes or slits”) formed to allow heat of the heater (330) to be transferred to an outside of the upper partition (see at least [0050]-[0051] and Fig. 3).

	Regarding Claim 19, Nam also teaches that the partition further includes a fixing bracket (the perimeter portion of element (310) that connects element (400) to element (340) to form the complete partition as is shown in Fig. 3) provided to couple the upper partition (400) to the lower partition (340) (see at least [0040]-[0044], [0050]-[0051] and Figs. 1-3).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Howerton (US 9,476,597 B1). 
	Regarding Claim 6, Nam teaches the cooking appliance of Claim 4 (see the rejection for Claim 4) but fails to explicitly teach of a gasket provided between the heater installation member installation hole and the first heater installation member for thermal insulation. However, such gaskets are well known in the art.  
	Howerton discloses a relatable cooking appliance (12) (see Fig. 1) that comprises an adjustable partition (18) equipped with its own heater (28) (see at least Col. 3 lines 37-50 and Figs. 1, 4, 5 and 16). Howerton teaches of disposing a gasket (“gasket”) between contacting portions of the partition to “form a seal” between the contacting portions (see at least Col. 2 lines 7-14 and Figs. 1, 3-5 and 16). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Nam by providing a gasket between contacting portions of the partition including between the existing heater installation member installation hole of the lower partition which is in contact with the first heater installation member (as is shown in Fig. 3) based on the teachings of Howerton. Doing so would have formed a seal (and thus thermal insulation) between the existing heater installation member installation hole of the lower partition and the contacting first heater installation member. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 15, Nam teaches the cooking appliance of Claim 13 (see the rejection for Claim 13) but fails to explicitly teach of a gasket provided between the heater installation member installation hole and the first heater installation member for thermal insulation. However, such gaskets are well known in the art.  
	Howerton discloses a relatable cooking appliance (12) (see Fig. 1) that comprises an adjustable partition (18) equipped with its own heater (28) (see at least Col. 3 lines 37-50 and Figs. 1, 4, 5 and 16). Howerton teaches of disposing a gasket (“gasket”) between contacting portions of the partition to “form a seal” between the contacting portions (see at least Col. 2 lines 7-14 and Figs. 1, 3-5 and 16). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Nam by providing a gasket between contacting portions of the partition including between the existing heater installation member installation hole of the lower partition which is in contact with the first heater installation member (as is shown in Fig. 3) based on the teachings of Howerton. Doing so would have formed a seal (and thus thermal insulation) between the existing heater installation member installation hole of the lower partition and the contacting first heater installation member. Note that such modification would have necessarily resulted in the invention as claimed. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nam.
Regarding Claim 9, Nam teaches the cooking appliance of Claim 8 (see the rejection for Claim 8), but fails to explicitly teach that the plurality of holes are spaced apart from each other at edges of four sides of the upper partition. However, merely orienting the existing plurality of holes (“plurality of meshes or slits”) in the upper partition (400) taught by Nam (see at least [0050]-[0051] and Fig. 3) such that they would be disposed “spaced apart from each other at edges of four sides of the upper partition” as claimed would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that specifically orienting the plurality of holes such that they are “spaced apart from each other at edges of four sides of the upper partition” as claimed does not serve any advantage, particular purpose, or solve a stated problem since the specification fails to disclose any reason as to why the plurality of holes should have such an orientation. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Nam teaches of a plurality of holes (“plurality of meshes or slits”) in the upper partition (400) that perform the same function as the claimed plurality of holes equally as well (see at least [0050]-[0051] and Fig. 3) and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the appliance taught by Nam by orienting the existing plurality of holes in the upper partition such that they would be disposed “spaced apart from each other at edges of four sides of the upper partition” as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 18, Nam teaches the cooking appliance of Claim 17 (see the rejection for Claim 17), but fails to explicitly teach that the plurality of holes are spaced apart from each other at edges of four sides of the upper partition. However, merely orienting the existing plurality of holes (“plurality of meshes or slits”) in the upper partition (400) taught by Nam (see at least [0050]-[0051] and Fig. 3) such that they would be disposed “spaced apart from each other at edges of four sides of the upper partition” as claimed would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that specifically orienting the plurality of holes such that they are “spaced apart from each other at edges of four sides of the upper partition” as claimed does not serve any advantage, particular purpose, or solve a stated problem since the specification fails to disclose any reason as to why the plurality of holes should have such an orientation. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Nam teaches of a plurality of holes (“plurality of meshes or slits”) in the upper partition (400) that perform the same function as the claimed plurality of holes equally as well (see at least [0050]-[0051] and Fig. 3) and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the appliance taught by Nam by orienting the existing plurality of holes in the upper partition such that they would be disposed “spaced apart from each other at edges of four sides of the upper partition” as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taplan et al. (US 9,170,026 B2) and Cadima (US 8,803,045 B2) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        2/7/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762